      Case 4:15-cr-06021-EFS     ECF No. 144     filed 04/13/21   PageID.558 Page 1 of 2



                                                                            FILED IN THE
1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2                                                                  Apr 13, 2021
                                                                       SEAN F. MCAVOY, CLERK
3

4
                          UNITED STATES DISTRICT COURT
5                        EASTERN DISTRICT OF WASHINGTON

6
     UNITED STATES OF AMERICA,                   No.   4:15-cr-06021-EFS-1
7
                               Plaintiff,
8                                                ORDER REJECTING THE RULE-
                  v.                             11(c)(1)(C) PLEA AGREEMENT
9
     JOEL PEREZ-RODRIGUEZ ,
10
                               Defendant.
11

12
           On Tuesday, April 13, 2021, the Court conducted a sentencing hearing in the
13
     above-captioned matter. Assistant U.S. Attorney Alison L. Gregoire appeared on
14
     behalf of the Government. Defendant Joel Perez-Rodriguez was present,
15
     represented by Adam R. Pechtel. The Court previously found Defendant’s plea of
16
     guilty to Count One of the Indictment to be knowing, intelligent, and voluntary
17
     and not induced by fear, coercion, or ignorance. ECF No. 55. The Court therefore
18
     accepted Defendant’s guilty plea and deferred ruling on whether to accept the
19
     parties’ Rule 11(c)(1)(C) plea agreement.
20
           After reviewing the presentence investigation report and hearing from
21
     counsel, the U.S. Probation Office, and Defendant, the Court REJECTS the
22
     parties’ Rule 11(c)(1)(C) plea agreement, specifically, the proposed sentencing



                         Order Rejecting Rule 11(c)(1)(C) Plea Agreement — Page 1 of 2
      Case 4:15-cr-06021-EFS      ECF No. 144   filed 04/13/21   PageID.559 Page 2 of 2




1    guideline range of 87-108 months. After considering the 18 U.S.C. § 3553

2    sentencing factors, the Court finds that a sentence of 60 months imprisonment and

3    5 years of supervised release to be a just and equitable sentence, but no greater

4    than necessary, to serve the goals and purposes of sentencing. After the Court

5    notified counsel and Defendant that it was rejecting the parties’ plea agreement

6    terms, neither party wished to withdraw from the plea agreement and Defendant

7    did not wish to withdraw his guilty plea. Accordingly, sentencing proceeded, and a

8    judgment of conviction will be separately entered.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

10   provide copies to all counsel.

11         DATED this 13th day of April 2021.

12
                                      s/Edward F. Shea
13                                   EDWARD F. SHEA
                             Senior United States District Judge
14

15

16

17

18

19

20

21

22




                          Order Rejecting Rule 11(c)(1)(C) Plea Agreement — Page 2 of 2
